EXHIIT 99.2 CONDENSED INTERIM FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2011 Mill City Gold Corp. Condensed Interim Financial Statements For the three months ended March 31, 2011 (Unaudited - Prepared by Management) Mill City Gold Corp. Condensed Interim Statements of Financial Position (Unaudited - Prepared by Management) March 31, 2011 December 31, 2010 (Note 13) January 1, 2010 (Note 13) ASSETS CURRENT ASSETS Cash $ $ $ Amounts receivable (Note 5) Prepaid expenses (Note 6) - EQUIPMENT (Note 7) UNPROVEN MINERAL INTERESTS (Note 8 and Schedule) $ $ $ LIABILITIES CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ $ SHAREHOLDERS’ EQUITY COMMON SHARES (Note 9) SHARE-BASED PAYMENT RESERVE DEFICIT ) ) ) $ $ $ OPERATIONS (Note 1) SUBSEQUENT EVENTS (Note 12) These condensed interim financial statements were approved for issue by the Board of Directors on June 24, 2011 and are signed on its behalf by: /s/ James R. Brown /s/ Janice Brown James R. Brown, Director Janice Brown, Director The accompanying notes and schedule are an integral part of these condensed interim financial statements Mill City Gold Corp. Condensed Interim Statements of Comprehensive Loss Three months ended March 31 (Unaudited - Prepared by Management) EXPENSES: Share-based compensation $ $ Professional fees Management fees Secretarial and administration services Travel and meals Transfer agent fees and regulatory fees Investor relations Rent Office and miscellaneous Telephone and fax Amortization of equipment Loss before other items ) ) OTHER ITEMS Interest income Loss before income taxes ) ) Deferred income tax recovery - COMPREHENSIVE LOSS ) ) Loss per common share $ ) $ ) Weighted average number of common shares outstanding The accompanying notes and schedule are an integral part of these condensed interim financial statements Mill City Gold Corp. Condensed Interim Statements of Shareholders’ Equity (Unaudited – Prepared by Management) Common shares Number of Shares Amount Share-based payment reserve Deficit Total Equity Balance at January 1, 2010 $ $ $ ) $ Share-based compensation – – – Comprehensive loss for the period – – – ) ) Balance at March 31, 2010 $ $ $ ) $ Balance at January 1, 2011 $ $ $ ) $ Common shares issued for: Options exercised ) - Less: Flow-through share renunciation - ) - - ) Share-based compensation – – – Comprehensive loss for the period – – – ) ) Expired options – – ) – Balance at March 31, 2011 $ $ $ ) $ The accompanying notes and schedule are an integral part of these condensed interim financial statements Mill City Gold Corp. Condensed Interim Statements of Cash Flows Three months ended March 31 (Unaudited - Prepared by Management) CASH FLOW FROM (USED IN) OPERATING ACTIVITIES Comprehensive loss $ ) $ ) Adjustments to reconcile net cash provided by operating activities Amortization of equipment Share-based compensation Deferred income tax recovery ) - Decrease (increase) in Amounts receivable ) Prepaid expenses ) Increase (decrease) in Accounts payable and accrued liabilities ) CASH FLOW FROM (USED IN) INVESTING ACTIVITIES Purchase of equipment ) - Expenditures on unproven mineral interests ) - ) - CASH FLOW FROM FINANCING ACTIVITIES Issuance of common shares - - INCREASE (DECREASE) IN CASH DURING THE PERIOD ) ) CASH, beginning of period CASH, end of period $ $ The accompanying notes and schedule are an integral part of these condensed interim financial statements Schedule Mill City Gold Corp. Condensed Interim Schedules of Unproven Mineral Interests (Unaudited – Prepared by Management) GP2 Croxall Rosebud 12 Total Ontario Ontario Yukon BALANCE, January 1, 2011 $ ACQUISITION COSTS - EXPLORATION EXPENDITURES Drilling - - Assays - - Geologists - - Field supplies & equipment - - Travel & meals - - − − BALANCE, March 31, 2011 $ Northern Star Eagle and Southern Star Eagle GP2 Yamba Lake Croxall Rosebud Total Ontario Ontario NWT Ontario Yukon BALANCE, January 1, 2010 $ $ $
